Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “crude oil” in claim 6 is used by the claim to mean “a mixed petroleum product,” while the accepted meaning is “petroleum as it occurs naturally” (merriam-webster.com). The term is indefinite because the specification does not clearly redefine the term.
require using the first product data and second product data.  It is therefore unclear whether the claim requires generating first product data and second product data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-9 and 12 (6 and 12 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Terranova (US 6,112,134).

1. A process comprising:
flowing a first product through a first pipeline (101);
flowing a second product through a second pipeline (201);
producing a blended product by mixing both the first product and the second product within a pipeline interchange which is connected downstream to both the first pipeline and the second pipeline (at the junction downstream of 306, downstream of 308, and upstream of 341A);
flowing the blended product from the pipeline interchange to a third pipeline (along which 341A is located) that is connected downstream of pipeline interchange (see FIG 1);
analyzing the blended product in the third pipeline with an automated analyzer (341A/B, 310) that is capable of physically or chemically analyzing the blended product in the third pipeline and generating blended data;
interpreting the blended data in a data analyzer (350, 400) by comparing the physical or chemical characteristics of the blended data to an optimal blended data (step 26, FIG 2) and determining the adjustments in the flow of the first product and the flow of the second product to achieve optimal blended data from the blended product (steps 28, 29, 25); and
communicating the adjustments in the flow of the first product in the first pipeline and the flow of the second product in the second pipeline (the adjustments are communicated to the valves 306, 308 to change the flows of the high and low octane fuels).
4. The process of claim 1, wherein the automated analyzer is selected from the group consisting of: infrared analyzer, near infrared analyzer, ramen analyzer, acoustic analyzer (see col. 5 lines 64-67), UV- visible analyzer, density analyzer, NMR analyzer, viscometer analyzer, terahertz spectroscopy analyzer, conductivity analyzer, pH analyzer, mass spectrometry analyzer, turbidity analyzer, particle size analyzer, electron loss spectroscopy analyzer, fluorescence analyzer, micro- and nano-electromechanical systems analyzers, chromatography analyzer, electrophoresis analyzer, microwave resonance analyzer, cavity-ringdown analyzer, cavity-enhanced analyzer, dielectric spectroscopy, surface plasmon resonance analyzer, quartz crystal microbalance analyzer, biosensing analyzers, time resolved spectrometers, and micro total analytical systems analyzer and combinations thereof.

7. The process of claim 1, wherein the automated analyzer physically or chemically analyzes the blended product inside the third pipeline without extracting a sample (col. 3 lines 33-35, and US 5,606,130, which describes in at least the Abstract that “the measurements can be performed on flowing samples in pipes”).
8. The process of claim 1, wherein the automated analyzer physically or chemically analyzes the blended product by extracting a sample from the third pipeline (see col. 3 lines 19-24, and FIG 5 of US 5,225,679).
9. The process of claim 1, wherein the pipeline interchange controls the flow of the first pipeline and the second pipeline to produce the blended product (via control of valves 306, 308). 
12. A process comprising:
flowing a first product through a first pipeline (101);

flowing a second product through a second pipeline (201); 

producing a blended product by mixing both the first product and the second product within a pipeline interchange which is connected downstream to both the first pipeline and the second pipeline (at the junction downstream of 306, 308, and upstream of 341A);
flowing the blended product from the pipeline interchange to a third pipeline that is connected downstream of pipeline interchange (along which 341A is located);
analyzing the blended product in the third pipeline with an automated analyzer (341A, 341B, 310) that is capable of physically or chemically analyzing the blended product in the third pipeline and generating blended data;

communicating the adjustments in the flow of the first product in the first pipeline and the flow of the second product in the second pipeline (the adjustments are communicated to the valves 306, 308 to change the flows of the high and low octane fuels).

Claim(s) 1-3, 6, 9 and 12 (6 and 12 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Chebre (US 2016/0320780).
Chebre discloses:
1. A process comprising:
flowing a first product through a first pipeline (104);
flowing a second product through a second pipeline (105);
producing a blended product by mixing both the first product and the second product within a pipeline interchange which is connected downstream to both the first pipeline and the second pipeline (at the junction downstream of 110, and in mixer 108);
flowing the blended product from the pipeline interchange to a third pipeline (downstream of 108, which flows toward 109) that is connected downstream of pipeline interchange (see FIG 1);
analyzing the blended product in the third pipeline with an automated analyzer (111) that is capable of physically or chemically analyzing the blended product in the third pipeline and generating blended data;

communicating the adjustments in the flow of the first product in the first pipeline and the flow of the second product in the second pipeline (the adjustments are communicated to the valves 110).
2. The process of claim 1, wherein the data analyzer utilizes chemometrics to determine the modelling relationship of the blended product to the first product and the second product (para. 0189).
3. The process of claim 2, wherein the modelling relationship is periodically updated from the blended data (e.g., para. 0015, 0190-0196).
6. The process of claim 1, wherein blended product is crude oil (as understood, as the blended petroleum products comprise constituents of crude oil).
9. The process of claim 1, wherein the pipeline interchange controls the flow of the first pipeline and the second pipeline to produce the blended product (via control of valves 110). 
12. A process comprising:
flowing a first product through a first pipeline (104);

flowing a second product through a second pipeline (105); 

producing a blended product by mixing both the first product and the second product within a pipeline interchange which is connected downstream to both the first pipeline and the second pipeline (at the junction downstream of 110, and in mixer 108);

analyzing the blended product in the third pipeline with an automated analyzer (111) that is capable of physically or chemically analyzing the blended product in the third pipeline and generating blended data;
interpreting 
communicating the adjustments in the flow of the first product in the first pipeline and the flow of the second product in the second pipeline (the adjustments are communicated to the valves 110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chebre.
Chebre does not disclose the flow of the first and second pipeline are controlled more than 500 meters from the pipeline interchange.  However it would have been obvious to control the flow of the first and second pipeline more than 500 meters from the pipeline interchange, because applicant has not disclosed that this distance to provide an advantage, to be used for a particular purpose, or to solve a stated problem (see para. 0084 of Applciant’s PG Pub).  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with using a distance of less than 500 meters, because either way the blending ratio would be controlled.  Alternatively it would have been obvious to control the flows at such a distance to allow for better mixing along a length of pipe where the blended liquids flow, or where a third pipeline is subsequently connected downstream of existing valves.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/306,332 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue merely recite the steps that would necessarily be performed during the normal and usual operation of the device recited in claims 1-12 of the copending application.  The claims at issue would be considered “clearly anticipated” by the claims of the copending application if the copending application qualified as prior art, without the need for element-by-element mapping since analogous terminology is used between the apparatus of the copending claims and the method of the claims at issue.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2020/0291316 discloses a pipeline system for blending hydrocarbon fractions back into defined hydrocarbon streams based on various sensed chemical and physical parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4926 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753   

1/27/22